                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHARLES SHEPPARD, JR.,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 18-cv-896-wmc
 PATTERSON, et al.,

        Defendants.


       On November 13, 2018 plaintiff Charles Sheppard, Jr. paid the $400 fee for filing this

case. Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Charles Sheppard, Jr.’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made. In the meantime, if plaintiff needs to communicate with the

court about this case, plaintiff should be sure to write the case number shown above on any

communication.


               Entered this 13th day of November, 2018.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge
